DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 10, 11-16, 20, 21-26, and 30 are objected to because of the following informalities: 
Claim 1 (and similarly claims 11 and 21) recite the limitation “the media item” in line 3 and “the media item” in line 4. It appears these should recite “the multi-view media item”.
Claims 2-5 and 10 (and similarly claims 12-15, 20, 22-25, and 30) recite the “the media item” in the last limitations of the claims. It appears this should recite “the multi-view media item”.
Claims 6 (and similarly claims 16 and 26) recite the limitation “the mesh representation” in line 3. It appears this should recite “the first mesh representation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 15, 17, 25, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (and similarly claims 15 and 25) recites the limitation "the coarse point cloud representation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner has interpreted it as “the first point cloud representation”.
Claim 7 (and similarly claims 17 and 27) recite the limitation “the prefetched content” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 11, 13, 17-19, 21, 23, and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (U.S. Patent Publication 2019/0373391), hereinafter Han.
Regarding claim 1, Han teaches
A streaming method, comprising: ([0043]; Fig. 6; [0091]; [0092]; [0101]; i.e. Client device comprising processor/controller, memory and instructions to perform the streaming method.)
prefetching a portion (i.e. audio data) of content of a multi-view media item, (i.e. spherical video) ([0044])
identifying, from the prefetched portion, a salient region (i.e. FOV that is source of audio) of the media item, and ([0046]; [0047], lines 1-5; [0050]; [0052])
downloading additional content (i.e. FOV video date) of the media item corresponding to the identified salient region. ([0052]; [0042]; [0044]; [0025]) 

Regarding claim 3, Han teaches
The method of claim 1, wherein: 
the prefetched portion is an audio representation (i.e. audio data) of the multi-view media item, (i.e. spherical video) ([0042]; [0044]; [0015], lines 6-7) 
the salient region is identified from analysis of the audio representation, and ([0046]; [0047], lines 1-5; [0050]; [0052])
the additional content is video content of the media item.  ([0052]; [0042]; [0044]; [0025]) 

Regarding claim 7, Han teaches
The method of claim 1, wherein the identifying includes identifying a salient region from metadata included with the prefetched content.  ([0046])

Regarding claim 8, Han teaches
The method of claim 1, wherein the identifying salient region(s) is performed with reference to a profile of viewing preferences. ([0051]; [0037])

Regarding claim 9, Han teaches  
The method of claim 1, wherein the identifying salient region(s) is performed with reference to personalized information (i.e. personal interest) of a viewer. ([0051]; [0037]) 

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.
  
Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 23, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 27, this medium claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 28, this medium claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 29, this medium claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Gopalakrishnan et al. (U.S. Patent Publication 2019/0379875), hereinafter Gopalakrishnan.
Regarding claim 2, Han shows all of the features with respect to claim 1 as outlined above. However, Han fails to show
The method of claim 1, wherein: 
the prefetched portion is a base layer representation of the multi-view media item, 
the salient region is identified from decoded base layer data, and 
the additional content is an enhancement layer representation of the media item.  
Gopalakrishnan shows
the prefetched portion (i.e. out of site tiles (OOS) in an encoded first layer SVC) is a base layer representation (i.e. first layer SVC encoded) of the multi-view media item,(i.e. video content) ([0012], lines 1-4; [0030]; [0033], lines 38-40) 
the salient region (i.e. new FOV) is identified from decoded base layer data, (i.e. displayed/decoded FOV and OOS tiles are used to identify object and new FOV) and ([0036])
the additional content is an enhancement layer representation (i.e. SVC enhancement layer of OOS tiles that are included in the new FOV) of the media item. ([0036])  
Gopalakrishman and Han are considered analogous art because they involve 360 degree video streaming. Han shows predicting FOV based on detected audio events in prefetched audio data for the video. Gopalakrishman shows that a base layer version of the video content may be prefetched. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Gopalakrishman wherein the prefetched portion is a base layer representation of the multi-view media item, the salient region is identified from decoded base layer data, and the additional content is an enhancement layer representation of the media item. Doing so provides that the appropriate FOV tiles may be prefetched when there is no detected audio event.  

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wang et al. (European Patent EP3459247), hereinafter Wang.
Regarding claim 4, Han shows all of the features with respect to claim 1 as outlined above. However, Han fails to show
The method of claim 1, wherein: 
the prefetched portion is a depth representation of the multi-view media item, 
the salient region is identified from analysis of the depth representation, and 
the additional content is video content of the media item.  
Wang shows
the prefetched portion ([0045]; [0023]; i.e. MPD file including information about the most-interested regions) is a depth representation (i.e. The MPD file is considered a depth representation because it defines the available characteristics/bitrates/quality depth of the segments of the video.) of the multi-view media item, ([0079]; [0148], lines 1-4; i.e. A client device retrieves/prefetches an MPD file before requesting and rendering video segments.) 
the salient region ([0147]; i.e. most-interested region) is identified from analysis of the depth representation, and ([0148]; [0071]; i.e. In order for the client device to request the high-quality video data it must first read/interpret/analyze the MPD file.)
the additional content is video content (i.e. high-quality video data) of the media item. ([0148]; [0071])
Wang and Han are considered analogous art because they involve streaming of multi-view media. Han shows predicting FOV based on detected audio events in prefetched audio data for the video. Wang shows predicting FOV based on information provided by a server in an MPD file. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Wang wherein the prefetched portion is a depth representation of the multi-view media item, the salient region is identified from analysis of the depth representation, and the additional content is video content of the media item. Doing so provides for another method in which to predict a desired FOV.
 
Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 24, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Petrangeli et al. (U.S. Patent Publication 2020/0374506), hereinafter Petrangeli.
Regarding claim 10, Han shows all of the features with respect to claim 1 as outlined above. However, Han fails to show
The method of claim 1, wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the media item and another viewer of the media item.
Petrangeli shows
wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the media item and another viewer of the media item. ([0026])
Petrangeli and Han are considered analogous art because they involve predicting viewports that a user will view. Han shows predicting based on detected audio events. Petrangeli shows that the viewport may be predicted based on correlating/matching a user to another user viewing trajectory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Petrangeli wherein the identifying comprises performing cross-user correlation of salient regions between a viewer of the media item and another viewer of the media item. Doing so provides for a more accurate predication when an audio event is not detected. 
Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 30, this medium claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claims 5, 6, 15, 16, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome any U.S.C. 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varerkar et al. (U.S. Patent Publication 2020/0045285) - Predicting viewports based on head position sent from client to server. (Fig. 23A)
Han et al. (U.S. Patent Publication 2020/0404241) - Predicting future viewports of volumetric video.
Kopeinigg et al. (U.S. Patent Publication 2018/0213202) – Client receiving base layer and based on viewing direction of user receiving one or more enhancement layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451